      Case 2:20-cv-00914-DWL Document 1 Filed 05/12/20 Page 1 of 13



 1 Jasmina Richter/Bar No. 024180
   SANDERS & PARKS, P.C.
 2 3030 North Third Street, Suite 1300
 3 Phoenix, AZ 85012-3099
   Direct Phone: (602) 532-5779
 4 jasmina.richter@sandersparks.com
 5 Attorneys for Plaintiff Developers Surety
   and Indemnity Company
 6
 7                           UNITED STATES DISTRICT COURT
 8                            FOR THE DISTRICT OF ARIZONA
 9
     Developers Surety and Indemnity Company,        Case No.:
10
11                        Plaintiff,                 PLAINTIFF’S COMPLAINT

12   v.
13   Coyote Creek Construction Inc., an Arizona
     corporation, Matthew Miller and Theresa
14   Fossum, a married couple,
15
                          Defendants.
16
           Plaintiff Developers Surety and Indemnity Company (“DSI”) by and for its
17
     Complaint, hereby alleges as follows.
18
                                  NATURE OF THE ACTION
19
           1.     This is a civil action for declaratory relief through which DSI seeks a
20
     declaratory judgment, under 28 U.S.C. § 2201 et seq., that the commercial general liability
21
     policies issued by DSI to Defendant Coyote Creek Construction, Inc. (“Coyote Creek”)
22
     provide no coverage for the claims and damages sought in an action currently pending in
23
     the Superior Court of Arizona for Maricopa County entitled Miller v. Coyote Creek, Case
24
     No. CV2018-013317 (“the Underlying Action”) brought by Matthew Miller and Theresa
25
     Fossum (collectively “the Millers”).
26
           2.     Through this action, DSI seeks a determination from this Court that DSI has
27
     no indemnity or defense obligations towards Coyote Creek, or any other claimed insured,
28
      Case 2:20-cv-00914-DWL Document 1 Filed 05/12/20 Page 2 of 13



 1 or any other person or entity, who may assert claims against such insureds or claimed
 2 insureds, for any claimed damages stemming from the Underlying Action.
 3                          PARTIES, JURISDICTION AND VENUE
 4           3.     Plaintiff DSI is a California corporation with its principal place of business
 5 in the State of California, and is therefore a citizen of California as defined by 28 U.S.C.
 6 § 1332 (c)(1).
 7           4.     Defendant Coyote Creek is an Arizona corporation with its principal place
 8 of business in Arizona and is therefore a citizen of Arizona as defined by 28 U.S.C. § 1332
 9 (c)(1).
10           5.     Defendant Matthew Miller is an individual who resides in Arizona and is a
11 citizen of Arizona.
12           6.     Defendant Theresa Fossum is an individual who resides in Arizona and is a
13 citizen of Arizona.
14           7.     DSI is informed and believes that the amount in controversy in this action
15 exceeds $75,000.00, exclusive of interest and costs, and is between citizens of different
16 states. Notably, the Millers have claimed cost of repair and loss of use damages that exceed
17 $1,000,000 in the Underlying Action. Thus, this Court has diversity jurisdiction over this
18 action under 28 U.S.C. § 1332.
19           8.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(a)(1) and (2)
20 because the Defendants reside in this District and the events giving rise to this action
21 occurred in this District.
22           9.     An actual case or controversy has arisen between the parties because the
23 Millers have filed claims in the Underlying Action for damages against Coyote Creek.
24 Coyote Creek has tendered the defense and indemnity of the Underlying Action to DSI and
25 contends that that it has insurance coverage for the Underlying Action from DSI. DSI has
26 accepted the defense of Coyote Creek subject to a reservation of rights. As such, an actual
27 controversy exists that requires a judicial declaration to determine the respective rights and
28 obligations of the parties.




                                                 -2-
      Case 2:20-cv-00914-DWL Document 1 Filed 05/12/20 Page 3 of 13



 1                                 UNDERLYING LAWSUIT
 2          10.    On December 18, 2018, the Millers filed a First Amended Complaint, which
 3 is the operative complaint in the Underlying Action. A copy of the Millers’ First Amended
 4 Complaint (“FAC”) is attached as Exhibit “1”.
 5          11.    The Underlying Action arises out of the construction of a residential home
 6 located at 35227 N. 66th Place, Carefree, AZ 85377 (the “Property”).
 7          12.    In October of 2014, Coyote Creek entered into a contract with Plaintiffs to
 8 construct the Property.
 9          13.    Coyote Creek hired Adroit Tile & Stone, LLC (“Adroit Tile”) to install large
10 porcelain tile flooring (the “Plane Tile”) manufactured by StonePeak Ceramics, Inc.
11 (“StonePeak”) and sold by Bedrosian Phoenix, LLC (“Bedrosian”).
12          14.    In September of 2015, Adroit began installing the Plane Tile. At some point
13 after the installing the Plane Tiles—large cracks developed in the tiles.
14          15.    Cline Natural Stone, LLC (“Cline”) took over as the tile installer, but the
15 same cracks developed.
16          16.    Prior to July 2016, Coyote tendered a claim under Bedrosian’s one-year
17 limited warranty against defective materials, however, Bedrosian declined due to an
18 exclusion related to installation defects.
19          17.    Coyote Creek continued to attempt to repair the Plane Tile but was allegedly
20 not able to effectuate a suitable repair.
21          18.    The project’s substantial completion date was on or about September 30,
22 2015.
23          19.    The Millers alleged the following causes of action in the Underlying Action:
24 (1) breach of contract (Coyote Creek); (2) breach of express warranty (Coyote Creek); (3)
25 breach of implied warranty (Coyote Creek); (4) breach of duty of good faith and fair
26 dealing (Coyote Creek); (5) unjust enrichment (Coyote Creek); (6) negligence (Adroit and
27 Clines); (7) violation of A.R.S. §§ 44-1521 to 1534 consumer fraud (StonePeak and
28 Bedrosian); (8) violation of A.R.S. §§ 12-681 to 689 product liability (StonePeak and




                                                -3-
      Case 2:20-cv-00914-DWL Document 1 Filed 05/12/20 Page 4 of 13



 1 Bedrosian); (9) negligent misrepresentation (StonePeak and Bedrosian); (10) negligence
 2 (StonePeak and Bedrosian); (11) res ipsa negligence (all defendants).
 3         20.    The Millers sought compensatory damages, prejudgment and post judgment
 4 interest, attorneys’ fees and costs in the Underlying Action.
 5         21.    On or about February 4, 2020, Coyote Creek filed a Third-Party Complaint
 6 against Triple B Builders, LLC (“Triple B”). A copy of the Third-Party Complaint is
 7 attached as Exhibit “2”.
 8         22.    The Third-Party Complaint further alleges that the Millers allege various
 9 construction defects at the Property that implicate various subcontractors’ work including
10 Triple B, which performed framing work at the Property.
11         23.    The Third-Party complaint alleges that if Plaintiffs allegations are true, then
12 any and all damages claimed by the Millers are the responsibility of various subcontractors
13 including Triple B.
14         24.    The Third-Party Complaint asserted the following causes of action: (1)
15 common law indemnity; (2) breach of implied warranty of workmanship; and (3)
16 negligence.
17         25.    The Third-Party Complaint sought indemnity amounts, compensatory
18 damages, attorneys’ fees and costs.
19
                                      THE DSI POLICIES
20         26.    DSI issued the following commercial general liability policies to the named
21 insured Coyote Creek: policy number BIS00019338-01, effective from June 28, 2014 to
22 June 28, 2015 (“01 Policy”), policy number BIS00019338-02, effective from June 28, 2015
23 to June 28, 2016 (“02 Policy”), policy number BIS00019338-03, effective from June 28,
24 2016 to June 28, 2017 (“03 Policy”), policy number BIS00019338-04, effective from June
25 28, 2017 to June 28, 2018 (“04 Policy”), and policy number BIS00019338-05, effective
26 from June 28, 2018 to June 28, 2019 (“05 Policy”).
27         27.    The Named Insured under the 01 Policy, 02 Policy, 03 Policy, 04 Policy and
28 05 Policy (collectively “DSI Policies”) is Coyote Creek.




                                                -4-
      Case 2:20-cv-00914-DWL Document 1 Filed 05/12/20 Page 5 of 13



 1        28.      The 02 Policy provides in the insuring agreement, in relevant part, as follows:
 2                 1.      Insuring Agreement
 3
                   a.      We will pay those sums that the insured
 4                         becomes legally obligated to pay as damages
                           because of “bodily injury” or “property damage”
 5
                           to which this insurance applies…However,
 6                         we will have no duty to defend the insured
                           against any “suit” seeking damages for “bodily
 7                         injury” or “property damage” to which this
 8                         insurance does not apply…
 9                                                    ***

10                 b. This insurance applies to “bodily injury” and “property damage” only if:

11
12                 (1) The “bodily injury” or “property damage” is caused by an “occurrence”

13                      that takes place in the “coverage territory”;

14                 (2) The “bodily injury” or property damage” occurs during the policy

15                      period; and

16 (Ex. 3, 02 Policy, Section I(1)(a) and (b).)
17        29.    The insuring agreements of the DSI Policies were amended through

18 Endorsement ID 01 02 08 08 (Continuous or Progressive Injury and Damage Exclusion),
19 which provides, in relevant part, as follows:
20        Paragraphs 1.b.(3), 1.c. and 1.d.(1), (2) and (3) of the Insuring Agreement of
21        COVERAGE A-BODILY INJURY AND PROPERTY LIABILITY (Section
          I-Coverages) are replaced with the following:
22
23        c. This insurance does not apply to any damages because of, or related to “bodily
             injury” or “property damage” that is “continuous or progressive”:
24
                (1) if the “bodily injury” or “property damage” first existed, or was alleged to
25
                    have first existed, prior to the policy period; or
26
                (2) if the “bodily injury” or “property damage” was, or was alleged to be, taking
27
                    place prior to the policy period, even if actual or alleged “bodily injury” or
28                  “property damage” continued during the policy period; or




                                                  -5-
      Case 2:20-cv-00914-DWL Document 1 Filed 05/12/20 Page 6 of 13



 1
                 (3) if the “bodily injury” or “property damage” was caused by, or was alleged to
 2                   have been caused by, conditions that existed prior to the policy period and
                     that resulted in “bodily injury” or “property damage” taking place during the
 3
                     policy period.
 4
           d. All “continuous or progressive” “bodily injury” and “property damage” arising
 5
              out of “your work” on a single project or development, and included in the
 6            “products-completed operations hazard”, shall be deemed to have occurred at
              the time of the first such “bodily injury” or “property damage” and to have arisen
 7            out of the same “occurrence.” A single project or development includes all
 8            phases of the project or development.
 9                                                ***
10
           f. If the term of this policy is more than one annual period, the most we will pay
11            for “continuous or progressive” “bodily injury” or “property damage” taking
12            place over a period longer than one year is the applicable limit of insurance
              shown in the Declarations for the first annual policy period in which such
13            “bodily injury” or “property damage” occurred, or was alleged to have occurred,
              whichever is earlier; but we will not pay more than we are legally obligated to
14
              pay under paragraph 1.a. of COVERAGE A-BODILY INJURY AND
15            PROPERTY DAMAGE LIABILITY.
16                                                ***
17
           The following definition is added to Section V-DEFINITIONS:
18
19         “Continuous or progressive” means “bodily injury,” “property damage” or a
           “personal and advertising injury” that progresses or continues over time,
20         even if latent, cumulative, changing, evolving, deteriorating, intermittent or
21         repeated.

22
           30.      Under the insuring agreement, there is only coverage if “property damage”
23
     is caused by an “occurrence” and the “property damage” occurs during the policy period.
24
     According to the FAC, Adroit began installing the Plane Tile, which is the subject of the
25
     Suit, in September of 2015—three months after the expiration of the 01 Policy.
26
           31.      As such, there is no potential for coverage or “property damage” under the
27
     01 Policy and DSI declined coverage with respect to the 01 Policy.
28




                                                  -6-
      Case 2:20-cv-00914-DWL Document 1 Filed 05/12/20 Page 7 of 13



 1         32.    According to the FAC, the cracks in the Plane Tiles occurred sometime
 2 between September of 2015 and July of 2016 or during the 02 Policy which is effective
 3 from June 28, 2015 to June 28, 2016.
 4         33.    DSI declined coverage under the 03, 04, and 05 Policies based on the
 5 Amendment to the Insuring Agreement ID 01 02 08 08 Continuous or Progressive Injury
 6 and Damage Exclusion. The endorsement provides that “property damage” will be deemed
 7 to have occurred at the time of the first such “property damage” which is during the 02
 8 Policy.
 9         34.    DSI is providing a defense to Coyote Creek subject to a reservation of rights
10 under the 02 Policy. A copy of the 02 Policy is attached as Ex. 3.
11         35.    The 02 Policy contains limits of liability of $1,000,000 each occurrence,
12 $2,000,000 products/completed operations aggregate and $2,000,000 general aggregate.
13 The 02 Policy also contains a $1,000 deductible for property damage per occurrence. The
14 02 Policy is written on Coverage Form CG 00 01 04 13.
15         36.    The 02 Policy contains an Additional Conditions Endorsement (ID 00 06 01
16 14), which amends the 02 Policy and adds conditions precedent to coverage as follows:
17         The following conditions precedent to coverage are added to and form part of the
18 policy:
19
           1. You must be named an additional insured on the commercial general
20            liability policy of each contractor and subcontractor that performs work
              on your behalf throughout the time of each such contractor’s and
21
              subcontractor’s performance, and each such policy must provide defense
22            as well as indemnity to you as an additional insured.
23         2. You must obtain a certificate of insurance from each contractor and
24            subcontractor that performs work on your behalf prior to the
              commencement of each such contractor’s and subcontractor’s work
25            indicating that each such contractor and subcontractor has a commercial
26            general liability policy in effect.

27         3. Both the policy within which you are named as an additional insured and
28            the certificate of insurance you obtain must have each occurrence, general




                                               -7-
      Case 2:20-cv-00914-DWL Document 1 Filed 05/12/20 Page 8 of 13



 1               aggregate, and products-completed operations aggregate limits, including
                 sublimits, in an amount equal to or greater than this policy.
 2
           4. You must obtain a hold harmless agreement from each of your contractors
 3
              and subcontractors, indemnifying you against all loss in any way related
 4            to the work performed on our behalf by each such contractor and
              subcontractor.
 5
           37.      The conditions precedent to coverage set forth in the Additional Conditions
 6
     Endorsement were not met by Coyote Creek such that the duty to defend or indemnify the
 7
     Underlying Action was never triggered.
 8
           38.      The 02 Policy also contains the following exclusions:
 9
10         2. Exclusions

11         This insurance does not apply to:
12
                                                 ***
13               a. Contractual Liability
14
                    “Bodily injury” or “property damage” for which
15                  the insured is obligated to pay damages by
                    reason of the assumption of liability in a
16
                    contract or agreement. This exclusion does not
17                  apply to liability for damages:
18                                               ***
19
                    (2) Assumed in a contract or agreement that is
20                      an “insured contract”…
21
                                                  ***
22                j. Damage to Property
23
                    “Property damage” to:
24                                               ***
25                  (5)    That particular part of real property on which you or any
26                         contractors or subcontractors working directly or indirectly on
                           your behalf are performing operations, if the “property
27                         damage” arises out of those operations; or
28




                                                 -8-
     Case 2:20-cv-00914-DWL Document 1 Filed 05/12/20 Page 9 of 13



 1              (6)    That particular part of any property that must be restored,
                       repaired or replaced because “your work” was incorrectly
 2                     performed on it.
 3
                                             ***
 4 Paragraph (6) of this exclusion does not apply to “property damage” included in the
 5 “products-completed operations hazard.”
 6
                                              ***
 7
 8              k.     Damage To Your Product
 9              “Property damage” to “your product” arising out of
10              it or any part of it.

11              l.     Damage To Your Work
12
                “Property damage” to “your work” arising out of it or any part of it and
13              included in the “products-completed operations hazard.”
14
                This exclusion does not apply if the damaged work or the work out of
15              which the damage arises was performed on your behalf by a subcontractor.
16
                m.     Damage to Impaired Property or Property Not Physically Injured
17
                “Property damage” to “impaired property” or property that has not been
18
                physically injured, arising out of:
19
                (1) A defect, deficiency, inadequacy or dangerous condition in “your
20                  product” or “your work”; or
21
                (2) A delay or failure by you or anyone acting on your behalf to perform a
22                  contract or agreement in accordance with its terms.
23
                This exclusion does not apply to the loss of use or other property arising out
24              of sudden and accidental physical injury to “your product” or “your work”
25              after it has been put to its intended use.

26                                           ***
27
          39.   The 02 Policy also contain an amendment to the “your work” exclusion
28




                                             -9-
     Case 2:20-cv-00914-DWL Document 1 Filed 05/12/20 Page 10 of 13



 1 added through endorsement ID 00 14 08 08, which provides in relevant part:
 2
          The exclusion does not apply if damaged work or the work out of which the damage
 3        arises was performed on your behalf by a subcontractor; provided, however, if the
          damage is caused by, arises out of, consist of, or is aggravated by “water”, the most
 4
          we will pay is $100,000 per occurrence, $100,000 aggregate.
 5
 6        40.    Under the 02 Policy, Section V, Definitions provides, in relevant part:

 7        SECTION V—DEFINITIONS
 8
                                               ***
 9        8. “Impaired property” means tangible property, other than “your product” or “your
10        work”, that cannot be used or is less useful because:

11        a.     It incorporates “your product” or “your work” that is known or thought to be
                 defective, deficient, inadequate or dangerous; or
12
13        b.     You have failed to fulfill the terms of a contract or agreement;
14
          if such property can be restored to use by the repair, replacement, adjustment or
15        removal of “your product” or “your work” or your fulfilling the terms of the contract
          or agreement.
16
                                               ***
17
18        13. “Occurrence” means an accident, including continuous or repeated exposure to
          substantially the same general harmful conditions.
19
                                            ***
20        16. “Products-completed operations hazard”:
21               a. Includes all “bodily injury” and “property damage” occurring away from
                 premises you own or rent and arising out of “your product” or “your work”
22               except:
23               (1) Products that are still in your physical possession; or
24               (2) Work that has not yet been completed or abandoned. However, “your
                 work” will be deemed completed at the earlier of the following times:
25
                        (a)    When all of the work called for in your contract has been
26                             completed.
27                      (b)    When all of the work to be done at the job site has been
28                             completed if your contract calls for work at more than one job
                               site.



                                              - 10 -
     Case 2:20-cv-00914-DWL Document 1 Filed 05/12/20 Page 11 of 13



 1                    (c)     When that part of the work done at a job site has been put to its
                              intended use by any person or organization other than another
 2                            contractor or subcontractor working on the same project.
 3
         Work that may need service, maintenance, correction, repair or replacement, but
 4       which is otherwise complete, will be treated as completed.
 5
         17.   Property damage means:
 6
               a. Physical injury to tangible property, including all resulting loss of use of
 7                that property. All such loss of use shall be deemed to occur at the time of
 8                the physical injury that caused it; or
 9             b. Loss of use of tangible property that is not physically injured. All such
10                loss of use shall be deemed to occur at the time of the “occurrence” that
                  caused it.
11
12       21.   “Your product”:
               a. Means:
13
               (1)    Any goods or products, other than real property, manufactured, sold,
14                    handled, distributed or disposed of by:
15                    (a) You;
16                    (b) Others trading under your name; or
                      (c) A person or organization whose business or assets you have
17                    acquired; and
18             (2)    Containers (other than vehicles), materials, parts or equipment
                      furnished in connection with such goods or products.
19
20             b. Includes:
21             (1)   Warranties or representations made at any time with respect to the
                     fitness, quality, durability, performance or use of “your product”; and
22             (2)   The providing of or failure to provide warnings or instructions.
23                                           ***
         22.   “Your work”:
24
               a. Means:
25
               (1)    Work or operations performed by you or on your behalf; and
26             (2)    Materials, parts or equipment furnished in connection with such work
                      or operations.
27
               b. Includes:
28




                                             - 11 -
      Case 2:20-cv-00914-DWL Document 1 Filed 05/12/20 Page 12 of 13



 1                 (1)     Warranties or representations made at any time with respect to the
                           fitness, quality, durability, performance or use of “your work”; and
 2                 (2)     The providing of or failure to provide warnings or instructions.
 3
            41.    In addition to the DSI Policy terms described herein, there may also be no
 4
     coverage for the Underlying Action under the DSI Policies based on other terms,
 5
     conditions, endorsements, definitions, and/or exclusions, all of which DSI hereby reserves
 6
     and does not waive.
 7
 8                                 FIRST CAUSE OF ACTION
 9                          (Declaratory Relief – Against All Defendants)

10          42.    DSI re-alleges and incorporates by this reference all preceding paragraphs

11 above, in their entirety, as though fully set forth herein.
12          43.    DSI contends that its obligations under the 02 Policy were not triggered by

13 the Underlying Action as the pre-conditions to coverage, set forth in the Additional
14 Conditions Endorsement, were not met by Coyote Creek.
15          44.    DSI contends that the allegations in the Underlying Action of defective

16 workmanship standing alone do not constitute an “occurrence” and repair of the alleged
17 defective workmanship or product do not constitute “property damage.”
18          45.    DSI contends that the “contractual liability” exclusion, “damage to property”

19 exclusion, “your work” exclusion, “your product” exclusion, and “impaired property”
20 exclusion apply to limit or exclude coverage for some or all of the damages claimed in the
21 Underlying Action.
22          46.    DSI reserves the right to raise other terms, limitations, endorsements,

23 exclusions and provision of the DSI Policies that may apply.
24          47.    DSI contends it owes no duty to defend and/or indemnify Coyote Creek for

25 the claims and damages alleged in the Underlying Action based on the foregoing
26 provisions, exclusions, endorsements, terms and conditions of the 02 Policy.
27          48.    DSI seeks a declaratory judgment, under 28 U.S.C. § 2201, that the

28 allegations and/or claims for damages asserted in the Underlying Action are not covered,




                                                - 12 -
     Case 2:20-cv-00914-DWL Document 1 Filed 05/12/20 Page 13 of 13



 1 are limited, and/or excluded by the foregoing provisions, exclusions, endorsements and
 2 terms and conditions of the DSI Policies, including the 02 Policy, and not covered and/or
 3 potentially covered under the DSI Policies and therefore, DSI does not have, and never
 4 had, any duty to defend and/or indemnify Coyote Creek.
 5         49.    DSI is entitled to an award of its attorneys’ fees pursuant to A.R.S. § 12-
 6 341.01 because this matter arises out of contract.
 7         WHEREFORE, DSI respectfully requests the following affirmative relief and
 8 declaration that:
 9         1.     The DSI Policies, including the 02 Policy, do not provide coverage or
10 potential coverage to defend or indemnify Coyote Creek for the allegations and/or claims
11 arising out of the Underlying Action;
12         2.     Coverage for the Underlying Action was never triggered because the
13 conditions precedent to coverage were not met;
14         3.     Coverage for the Underlying Action is excluded and/or limited by the terms,
15 exclusions, endorsements, and provisions set forth above and any other provisions of the
16 DSI Policies that may apply;
17         4.     DSI is entitled to its attorneys’ fees, costs and recoverable interest in this
18 action; and
19         5.     DSI is entitled to such other and further relief as the court may deem just and
20 proper.
21
22         RESPECTFULLY SUBMITTED this 11th day of May, 2020.
23
                                              SANDERS & PARKS, P.C.
24
25
                                              By s/ Jasmina Richter
26                                               Jasmina Richter
                                                 3030 North Third Street, Suite 1300
27                                               Phoenix, AZ 85012-3099
                                                 Attorneys for Plaintiff Developers Surety
28
                                                 and Indemnity Company



                                               - 13 -
